Judgment, *275Supreme Court, Bronx County (Alexander Hunter, J.), rendered January 21, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly exercised its discretion in imposing reasonable restrictions on defendant’s questioning of prospective jurors during voir dire (see, People v Wongshing, 245 AD2d 186, lv denied 91 NY2d 978; compare, People v Porter, 226 AD2d 275). The limitations imposed by the court concerned matters of improper formulation of the inquiries, and defendant was not prevented from pursuing the substantive issues in question.
By failing to make specific objections, defendant’s various challenges to police testimony regarding typical buy-and-bust operations and street-level narcotics transactions are unpreserved (People v Tevaha, 84 NY2d 879), and we decline to review them in the interest of justice. Were we to review these claims, we would find that this limited testimony was properly admissible as background and was not unduly prejudicial (see, People v Johnson, 264 AD2d 632, lv denied 94 NY2d 864).
We have considered and rejected defendant’s remaining claims. Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.